Citation Nr: 0705683	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 
15, 2001, for the grant of service connection for loss of 
vision of the left eye.

2.  Entitlement to an effective date earlier than February 
15, 2001, for the award of special monthly compensation based 
on loss of use of one eye.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2003, which granted service connection for loss 
of vision of the left eye associated with post-traumatic 
stress disorder (PTSD) and generalized anxiety disorder, 
assigned a 30 percent rating, and granted special monthly 
compensation (SMC) based on loss of use of the left eye, 
having only light perception, all effective February 15, 
2001.  The veteran appealed the effective date of the grant 
of service connection, and the award of SMC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The veteran was not furnished 
any VCAA notice with respect to the assignment of an 
effective date.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Court has held that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
as the claim has already been substantiated.  Sutton v. 
Nicholson, 20 Vet. App. 419 (2006); Dingess.  However, the 
notice as to an effective date is supposed to be made prior 
to the rating decision granting service connection, which was 
not done in this case.  See Dingess.  



Moreover, the statement of the case did not provide citation 
to the law or regulations pertaining to the assignment of 
effective dates.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Thus, the veteran has not been provided with adequate notice 
as to the criteria for an earlier effective date, either in 
connection with VCAA notice, or in connection with the 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims for an 
earlier effective date.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  See, e.g., Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006).

2.  After providing an appropriate 
response period, the RO should 
readjudicate the claims, with 
consideration of the veteran's allegation 
in his substantive appeal that informal 
claims remain pending.  If such action 
does not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  The SSOC must contain 
citation to 38 C.F.R. § 3.400.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


